IN THE SUPREME COURT OF TENNESSEE
                              AT NASHVILLE

 IN RE: PROPOSED AMENDMENTS TO SUPREME COURT RULE 31 –
             ALTERNATIVE DISPUTE RESOLUTION


                                  No. M2000-03060-SC-RL-RL

                                       Filed: April 26, 2001

                                              ORDER


        On December 14, 2000, the Court entered an order soliciting written responses from the bar
and the public concerning the Alternative Dispute Resolution Commission’s recommendation to
amend Rule 31, Tenn. S. Ct. R. A copy of the Commission’s proposed amended rule was attached
to the order as Exhibit 1. The deadline for written responses was March 30, 2001.

        The Court directed the Commission to serve the order on the bar associations of the State.
However, it appears that the order was not served on the bar associations due to an oversight; for this
reason, the Court is extending the deadline for the submission of written comments.

      The Court hereby extends the deadline for filing written comments to Thursday, May 31,
2001. Comments should be addressed to:

                               Cecil V. Crowson, Clerk
                               Tennessee Supreme Court
                               100 Supreme Court Bldg.
                               401 Seventh Avenue North
                               Nashville, TN 37219-1407

       The clerk is directed to provide a copy of this order to the media and to the Commission. The
Court directs the Commission to serve copies of the Court’s original order and Exhibit 1 (entered
on December 14, 2000) and this supplemental order upon the bar associations of the State. The
Commission is directed to file a certificate of service with the clerk certifying compliance with this
order.


                                                       FOR THE COURT:


                                                       ____________________________________
                                                       Riley Anderson, Chief Justice